         Case 2:17-cv-00306-TOR                                             ECF No. 37                       filed 12/19/18                PageID.240 Page 1 of 4



1                                                                                                                                               HON. THOMAS O. RICE
2    JERRY J. MOBERG
     jmoberg@jmlawps.com
3
     Jerry Moberg & Associates, P.S.
4    P.O. Box 130
     124 3rd Ave S.W.
5
     Ephrata, WA 98823
6    (509) 754-2356
     Attorney for East Wenatchee Defendants
7

8                                                             UNITED STATES DISTRICT COURT
9                                                            EASTERN DISTRICT OF WASHINGTON

10     CINDY SOUTHARD, individually and as                                                                                    NO. 2:17-cv-00306 TOR
11     Personal Representative for the ESTATE OF
       CAMERON AYERS,                                                                                                         STIPULATION AND ORDER
12
                                                                                                                              OF DISMISSAL OF CLAIMS
13                                                   Plaintiffs,                                                              AGAINST DEFENDANTS
       v.                                                                                                                     KAITI WILKINS, CITY OF
14
                                                                                                                              EAST WENATCHEE, RANDY
15     KAITI WILKINS, individually and in her                                                                                 HARRISON, JOHN and JANE
16     official capacity as East Wenatchee Police                                                                             DOE OFFICERS 1-5 of the East
       Officer; et al.                                                                                                        Wenatchee Police Department
17                         Defendants.
18

19
                                                                                               STIPULATION
20
                    IT IS HEREBY STIPULATED by and between Plaintiff and KAITI WILKINS,
21

22   individually and in her official capacity as East Wenatchee Police Officer; CITY OF
23
     EAST WENATCHEE; RANDY HARRISON, individually, and in his official capacity as
24
     East Wenatchee Police Chief, JOHN and JANE DOE OFFICERS 1-5, of the East

     Wenatchee Police Department that said action may be dismissed with prejudice and

     without cost to either party.

     \\PROLAWSVR\lawdata\Documents\East Wenatchee\Ayers ( Southard ) v East WenatcheeHarrison (CIAW)\Pleadings - Conclusion\483879.doc

     STIPULATION AND ORDER OF DISMISSAL
                                                                                                                                     JERRY MOBERG & ASSOCIATES, P.S.
     OF DEFENDANTS
                                                                                                                                         P.O. Box 130 124 3rd Ave S.W.
     Page -- 1
                                                                                                                                               Ephrata, WA 98823
                                                                                                                                       (509) 754-2356 / Fax (509) 754-4202
         Case 2:17-cv-00306-TOR                                             ECF No. 37                       filed 12/19/18                PageID.241 Page 2 of 4



1    Stipulated to on this 18th day of December, 2018.
2    JERRY MOBERG & ASSOCIATES, P.S.
3

4

5          s/ Jerry J. Moberg
6
     JERRY J. MOBERG, WSBA No. 5282
     Attorney for City of East Wenatchee,
7    Randy Harrison and John and Jane Does 1-5
8
     EVANS, CRAVEN & LACKIE, PS
9

10

11
           s/ Michael E. McFarland
12   MICHAEL E. MCFARLAND, WSBA No. 23000
13
     Attorney for Katie Wilkins

14   VOLYN LAW FIRM
15

16

17          s/ Scott A. Volyn
     SCOTT A. VOLYN, WSBA #21829
18
     Attorney for Cindy Southard and
19   Estate of Cameron Ayers
20

21

22

23

24




     \\PROLAWSVR\lawdata\Documents\East Wenatchee\Ayers ( Southard ) v East WenatcheeHarrison (CIAW)\Pleadings - Conclusion\483879.doc

     STIPULATION AND ORDER OF DISMISSAL
                                                                                                                                     JERRY MOBERG & ASSOCIATES, P.S.
     OF DEFENDANTS
                                                                                                                                         P.O. Box 130 124 3rd Ave S.W.
     Page -- 2
                                                                                                                                               Ephrata, WA 98823
                                                                                                                                       (509) 754-2356 / Fax (509) 754-4202
         Case 2:17-cv-00306-TOR                                             ECF No. 37                       filed 12/19/18                PageID.242 Page 3 of 4



1                                             ORDER OF DISMISSAL WITH PREJUDICE
2
                    THIS MATTER having come on for hearing without oral argument on stipulation
3

4    of the parties and it appearing to the Court that all matters in controversy herein have
5
     been fully compromised and settled, and the Court being fully advised in the premises,
6

7
                    IT IS HEREBY ORDERED that this action be and the same is hereby dismissed

8    with prejudice and without cost to either party.
9
                    DATED this ___ day of October, 2018.
10

11

12

13                                                                                                  HON. THOMAS O. RICE
14
     JERRY MOBERG & ASSOCIATES, P.S.
15

16

17
           s/ Jerry J. Moberg
18   JERRY J. MOBERG, WSBA No. 5282
19
     Attorney for City of East Wenatchee,
     Randy Harrison and John and Jane Does 1-5
20

21   EVANS, CRAVEN & LACKIE, PS
22

23
           s/ Michael E. McFarland
24
     MICHAEL E. MCFARLAND, WSBA No. 23000
     Attorney for Katie Wilkins




     \\PROLAWSVR\lawdata\Documents\East Wenatchee\Ayers ( Southard ) v East WenatcheeHarrison (CIAW)\Pleadings - Conclusion\483879.doc

     STIPULATION AND ORDER OF DISMISSAL
                                                                                                                                     JERRY MOBERG & ASSOCIATES, P.S.
     OF DEFENDANTS
                                                                                                                                         P.O. Box 130 124 3rd Ave S.W.
     Page -- 3
                                                                                                                                               Ephrata, WA 98823
                                                                                                                                       (509) 754-2356 / Fax (509) 754-4202
         Case 2:17-cv-00306-TOR                                             ECF No. 37                       filed 12/19/18                PageID.243 Page 4 of 4



1    VOLYN LAW FIRM
2

3

4           s/ Scott A. Volyn
     SCOTT A. VOLYN, WSBA #21829
5
     Attorney for Cindy Southard and
6    Estate of Cameron Ayers
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24




     \\PROLAWSVR\lawdata\Documents\East Wenatchee\Ayers ( Southard ) v East WenatcheeHarrison (CIAW)\Pleadings - Conclusion\483879.doc

     STIPULATION AND ORDER OF DISMISSAL
                                                                                                                                     JERRY MOBERG & ASSOCIATES, P.S.
     OF DEFENDANTS
                                                                                                                                         P.O. Box 130 124 3rd Ave S.W.
     Page -- 4
                                                                                                                                               Ephrata, WA 98823
                                                                                                                                       (509) 754-2356 / Fax (509) 754-4202
